WALKER, J.
(dissenting). — I do not concur in the conclusion reached in the majority opinion that the streets of an incorporated city or town are within the purview of section 10520, Revised Statutes, 1909, and hence may be included as a part of the system of public roads of a county authorized to be improved by a compliance with said statute. It may be admitted, in general parlance, that a public road may include a street; but when either term is used in a statute, a strict compliance with which is necessary to authorize the incurring of an added burden of taxation, m'ore particularity is not only necessary but is, so far as I have been able to *675ascertain, uniformly employed.. Under the terminology of our statute, without unnecessarily burdening this dissent with illustrations, of which many will be found, a public road-means a highway outside of the corporate limits of a city or town, while a street means a highway within such limits. That this is true is evident, not only from the distinctive statutory use of the terms, but from the fact that upon the incorporation of a municipality it becomes, so far as its autonomy and all that pertains thereto is concerned, a separate entity. Not only its government, but, as one of the incidents of such government, its maintenance, must be provided for by those within its borders. Not the least of these is the care and maintenance of its streets. In the absence of a specific statute so providing, it has no authority to expect, demand or receive aid from the county in discharging any of its municipal duties. Nor has the county court, a purely.administrative body charged with the management of the county’s business by express statutes, any authority to extend such aid or in any way intérfere. with the conduct of the affairs of any such municipality. I am therefore of the opinion that the term “public road”, as used in the statute (Sec. 10520, supra) was not contemplated or intended to include the streets in an incorporated city or town; and, if such inclusion were permissible, that no authority is conferred upon a county court to expend any part of the funds' arising from the issuance and sale of bonds under the statute cited, in the improvement of the streets of such a municipality. It may be contended that this statute is largely remedial. Let this be granted. Under no rule of interpretation can the meaning or application of a statute, remedial or otherwise, be so extended as to authorize those charged with its enforcement to exercise power where they have no jurisdiction. A county court has none to improve the streets of an incorporated city or town, and it was not so intended by the framers of the statutes.
Faris, J., concurs.